2020 IL App (1st) 170895


                                                                            FOURTH DIVISION
                                                                 Filing Date September 24, 2020

                                             No. 1-17-0895
______________________________________________________________________________
                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________


THE PEOPLE OF THE STATE OF ILLINOIS,                         )
                                                             )     Appeal from the
                       Plaintiff-Appellee,                   )     Circuit Court of
                                                             )     Cook County.
     v.                                                      )
                                                             )     No. 15 CR 4269
QUOVADAS MAHOMES,                                            )
                                                             )     The Honorable
                       Defendant-Appellant.                  )     James B. Linn,
                                                             )     Judge, Presiding.




            JUSTICE HALL delivered the judgment of the court, with opinion.
            Presiding Justice Gordon and Justice Reyes concurred in the judgment and
            opinion.

                                              OPINION

¶1        Following a bench trial, defendant Quovadas Mahomes was convicted of first degree

murder, aggravated battery with a firearm, and aggravated discharge of a firearm and was

sentenced to an aggregate sentence of 44 years’ imprisonment in the Department of Corrections.

Defendant now appeals.
No. 1-17-0895

¶2     On appeal, defendant contends that the de facto life sentence imposed for a crime he

committed as a 17-year-old juvenile violates the Eighth Amendment and must be vacated. He

further contends that the trial court did not consider all of the Miller factors before finding him

“incorrigible” and sentencing him to a de facto life sentence. For the reasons that follow, we

vacate defendant’s sentence and remand for a new sentencing hearing.

¶3                            BACKGROUND

¶4     Defendant was charged with multiple counts of first degree murder in connection with

the shooting death of Devin Common. He was also charged with attempted first degree murder

of Phillip Durham, Selassie Blandon, and Timothy Harris; aggravated battery with a firearm of

Durham and Blandon; and aggravated discharge of a firearm. All of the charges stemmed from a

January 29, 2013, shooting on the 7400 block of South Champlain Avenue in Chicago.

¶5     The State presented evidence at trial that Blandon and Durham were walking with

Common near 75th and Champlain after visiting a neighborhood store at approximately noon.

As they approached the intersection, they saw defendant cross 75th Street and continue north on

Champlain Avenue. Common, Blandon and Durham turned onto Champlain Avenue and walked

towards Durham’s apartment on 74th and Champlain. At the time, defendant was 10 to 20 feet

in front of them. Defendant did not say anything to them, and they did not say anything to

defendant.   When they were halfway down the block, Harris, who was walking south on

Champlain Avenue, approached and asked Durham for a “light.” Durham knew Harris, and the

group stopped so that Durham could light Harris’ cigarette. As they stood there, three shots were

fired from the north. Blandon looked and saw defendant facing them and firing a gun towards

the group. Durham and Harris immediately fell to the ground, while Blandon subsequently ran




                                               -2-
No. 1-17-0895

into a nearby gangway and returned to the store, seeking help. Blandon, Durham and Common

were all struck by gunshots. Common subsequently died from his injuries.

¶6     Harris testified that after approximately eight shots were fired, he saw defendant stand

over Durham pointing the gun, but no additional shots were fired. Defendant then ran south on

Champlain with Harris chasing him while also trying to get to his phone. Harris saw an

unmarked police car near the corner of 75th and Champlain, and told the officers that defendant

had just shot several people and pointed the officers in the direction that defendant ran. Those

officers began pursuing defendant.

¶7     Meanwhile, someone from the store had also flagged down a police car and reported the

shooting. Defendant was arrested near 76th and Champlain, and was identified in showups by

Blandon and Harris. A gunshot residue test (GSR) on defendant’s hand was positive and a gun

was recovered from the area where defendant ran. The recovered gun matched the shell casings

recovered from the scene of the shooting.

¶8     Defendant testified that he was a member of the “9-0” section of the Gangster Disciples

(GD). He knew Durham, and stated that Durham was a member of the Mickey Cobras, who

were “at war” with the Gangster Disciples. Defendant was also familiar with Blandon and

indicated that he was also a member of a rival gang. Defendant testified about an incident which

occurred a week prior in which Durham pulled up in a car with other gang members and pointed

a gun at defendant, although no shots were fired.

¶9     Defendant further testified that he went to the area of 75th and Champlain with two other

GDs to sell two bags of drugs to someone who had requested them. His companions dropped

him off so that he could make the sale and drove away. After making the sale, defendant was

waiting for his companions to return when he saw Durham, Blandon, and Common walking

                                              -3-
No. 1-17-0895

towards him. Defendant stated that he thought they were following him, so he started walking

away from the three. When Harris stopped near the group, defendant turned around and started

shooting because he was afraid. Defendant then ran away before being arrested. He admitted

that he lied to police about having a gun and denied everything else.

¶ 10   The trial court rejected defendant’s claim of self-defense and found him guilty of

knowing first degree murder, two counts of aggravated battery with a firearm, and one count of

aggravated discharge with a firearm. The court expressed uncertainty that defendant intended to

kill and acquitted defendant of the attempted murder charges. Defendant’s motion for a new trial

was denied and the matter was set for sentencing.

¶ 11   At the sentencing hearing, defendant’s pre-sentence investigation (PSI) report was

presented, which included multiple traumatic incidents in defendant’s life, and defense counsel

presented evidence in mitigation.       Additionally, defendant’s mother indicated that she

encouraged defendant to join a gang.

¶ 12   Prior to imposing sentence, the trial court noted a number of things that it would consider

related to juvenile offenders. The court noted defendant’s young age and declined to impose the

discretionary firearm enhancement to defendant’s sentence. The court further noted that it was

making a “cautious effort” not to impose a de facto natural life sentence. On January 12, 2017,

the trial court sentenced defendant to a 30-year term of imprisonment for first degree murder,

and finding that the murder was a triggering offense, sentenced defendant to consecutive seven-

year terms for aggravated battery, and a concurrent five-year term for aggravated discharge, for a

total of 44 years’ imprisonment. Defendant’s motion to reconsider his sentence was denied, and

this timely appeal followed.

¶ 13                                       ANALYSIS

                                               -4-
No. 1-17-0895

¶ 14   On appeal, defendant makes two arguments in support of his contention that his sentence

should be reversed. He contends that: (1) his 44-year sentence was a de facto natural life

sentence that violates the Eighth Amendment (U.S. Amend. VIII) and should be reversed, and

(2) that the trial court failed to consider all of the relevant aspects of youth prior to sentencing

him and should be reversed. Defendant cites to our supreme court’s holding in People v. Buffer,

2019 IL 122327, in support of his contentions that his sentence is unconstitutional, and also cites

to the United States Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012) and its

progeny in support of his contention that none but the “rarest of youth offenders” should be

sentenced to natural life sentences. Defendant contends that his sentence can only be affirmed if

the trial court properly found him to be one of the few juveniles whose crime demonstrated

irreparable corruption, and that the record clearly indicates that the trial court did not intend to

sentence him to a de facto life sentence.

¶ 15   In the alternate, defendant contends that his sentence should be reversed because the

record does not indicate that the trial court considered all of the relevant aspects of his youth or

reached the conclusion that he was irretrievably depraved prior to imposing a de facto life

sentence.

¶ 16   The State responds that defendant’s sentence should be affirmed because the trial court

considered defendant’s youth and attendant characteristics, as well as his rehabilitative potential,

before imposing an aggregate discretionary 44-year sentence.

¶ 17   Because defendant’s arguments on appeal are intertwined, we will consider them

together.

¶ 18   The Eighth Amendment prohibits, inter alia, the imposition of cruel and unusual

punishment, which includes excessive sanctions. Roper v. Simmons, 543 U.S. 551, 560 (2005).

                                               -5-
No. 1-17-0895

In Miller v. Alabama, the Supreme Court held that a sentence of “mandatory life without parole

for those under the age of 18 at the time of their crimes” is a violation of this prohibition. Miller,

567 U.S at 465. In People v. Holman, 2017 IL 120655, ¶ 40, our supreme court expanded Miller

protection to “discretionary sentences of life without parole for juvenile defendants.”

¶ 19   In Buffer, 2019 IL 122327, ¶ 27, our supreme court clarified what constituted a life

sentence for a juvenile offender. The Buffer court found that, for a juvenile, a de facto life

sentence was a sentence over 40 years. Buffer, 2019 IL 122327, ¶¶ 40-41.

¶ 20   In the present case, defendant was a 17-year old juvenile at the time he committed the

offenses and received a 44-year term of imprisonment, which is a de facto life sentence under

Buffer. As a juvenile defendant when the offense was committed, there is no question that the

provisions of Miller apply retroactively to him (Montgomery v. Louisiana, 577 U.S. __, ___, 136

S. Ct. 718, 736 (2016)), and that he is entitled to a sentencing hearing and sentence which take

the Miller factors into account. Holman, 2017 IL 120655, ¶ 46.

¶ 21   Our supreme court has found that, under Miller, a juvenile defendant, such as defendant,

may be sentenced to a de facto life sentence “only if the trial court determines that the

defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or irreparable

corruption beyond the possibility of rehabilitation.” Holman, 2017 IL 120655, ¶ 46.

¶ 22   Our supreme court has further found that, before sentencing a juvenile to a de facto life

sentence, the trial court must consider the defendant’s youth and its attendant characteristics,

which include: “(1) the juvenile defendant’s chronological age at the time of the offense and any

evidence of his particular immaturity, impetuosity, and failure to appreciate risks and

consequences; (2) the juvenile defendant’s family and home environment; (3) the juvenile

defendant’s degree of participation in the homicide and any evidence of familial or peer

                                                -6-
No. 1-17-0895

pressures that may have affected him; (4) the juvenile defendant’s incompetence, including his

inability to deal with police officers or prosecutors and his incapacity to assist his own attorneys;

and (5) the juvenile defendant’s prospects for rehabilitation.” Holman, 2017 IL 120655, ¶ 46.

¶ 23   In the case at bar, the record reveals that the trial court spent a considerable amount of

time and deliberation to be sure that it was rendering the proper sentence for a juvenile

defendant, and to avoid giving defendant a de facto life sentence. The court noted that the law

had changed such that the firearm enhancement was no longer mandatory for a juvenile

defendant, and it declined to apply the enhancement to defendant’s sentence.              The court

commented on defendant’s age and his lengthy juvenile history and noted that defendant had not

previously been amenable to rehabilitation “at that time.” However, we must disagree with the

State that these comments by the trial court amounted to a full consideration of the Miller

factors. Additionally, the Buffer case was not decided until 2019, more than two years after

defendant was sentenced, which capped a juvenile defendant’s sentence to 40 years unless the

sentencing court specifically finds that such defendant is beyond rehabilitation. See Buffer, 2019

IL 122327, ¶ 21. This change in the law for sentencing of juvenile defendants since defendant’s

sentencing hearing necessitates that defendant receive a new sentencing hearing.

¶ 24   Accordingly, we must conclude that defendant’s 44-year sentence violates the Eighth

Amendment, and we vacate that sentence as unconstitutional.

¶ 25   We therefore remand this matter for a new sentencing hearing, and defendant shall be

entitled on remand to be sentenced under the scheme prescribed by section 5-4.5-105 of the

Unified Code of Corrections (735 ILCS 5/5-4.5-105 (West 2016)).               See Buffer, 2019 IL

1122327, ¶ 47.

¶ 26                                      CONCLUSION

                                                -7-
No. 1-17-0895

¶ 27   For the foregoing reason, the judgment of the circuit court of Cook County is affirmed,

defendant’s sentence is vacated, and the cause is remanded for resentencing consistent with this

decision.

¶ 28   Affirmed and remanded with directions.




                                             -8-